     Case 2:18-cv-09728-MWF-JC Document 85 Filed 09/10/21 Page 1 of 1 Page ID #:1880



 1
 2
 3
 4                                                               JS-6
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11     WILLIAM DUNNE, ET AL.,                 ) Case No. 2:18-cv-09728-MWF(JC)
                                              )
12                                            )
                            Petitioner,       ) JUDGMENT
13                                            )
                      v.                      )
14                                            )
       THAHESHA JUSINO,                       )
15                                            )
                            Respondent.       )
16                                            )
17
            Pursuant to the Order Accepting Findings, Conclusions, and
18
      Recommendations of United States Magistrate Judge, IT IS ADJUDGED that
19
      Judgment be entered dismissing the “Petition for Relief in the Nature of
20
      Mandamus” and this action without prejudice.
21
            IT IS SO ADJUDGED.
22
23
            DATED: September 10, 2021
24
25
                                      ______________________________________
26
                                      MICHAEL W. FITZGERALD
27                                    UNITED STATES DISTRICT JUDGE
28
